Citation Nr: 0027397	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  98-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.

By a decision entered in 1994, the Board of Veterans' Appeals 
(Board) denied a claim of entitlement to service connection 
for residuals of a back injury.  The present matter comes to 
the Board on appeal from a May 1997 decision by the RO that 
denied an application to reopen that previously denied claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

This case was previously before the Board in January 1999, 
when it was remanded to the RO for further development.  The 
case was returned to the Board in May 2000.


FINDINGS OF FACT

1.  By a decision entered in 1994, the Board denied a claim 
of entitlement to service connection for residuals of a back 
injury.

2.  The evidence received since the time of the Board's 1994 
decision, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for residuals of a 
back injury.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.156, 3.303, 20.1100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that service connection should be 
granted for residuals of a back injury.  He says that he has 
a current, severe back disability, and contends that the 
present disability is attributable to an in-service injury he 
sustained in Holland, during World War II, while loading a 
nine-millimeter gun.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 
C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The record shows that the Board, by a decision entered in 
1994, denied service connection for residuals of a back 
injury.  That decision is final.  38 C.F.R. § 20.1100 (1999).  
The current claim of service connection may be considered on 
the merits only if "new and material evidence" has been 
received since the time of the Board's 1994 decision.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Board finds that some of the 
evidence received since the time of the Board's 1994 decision 
is "new."  The additional evidence includes, for example, 
two reports from T. Ray Perrine, M.D., showing that the 
veteran's back was found to be normal on examinations 
conducted in May 1991 and July 1995.  The evidence from Dr. 
Perrine was not available for the Board's review in 1994, and 
is neither cumulative nor redundant of the evidence then of 
record.  Consequently, the evidence is "new."

The Board finds, however, that none of the "new" evidence 
is "material."  This is so because none of the newly 
received evidence provides any competent support for the 
proposition that the veteran suffers from a current 
disability medically attributable to a back injury in 
service.  In the absence of anything suggesting some sort of 
a medical relationship, or link, between a currently shown 
disability and an in-service back injury, it cannot be said 
that that the evidence received since the time of the Board's 
1994 decision, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of his claim.  
The application to reopen the claim of entitlement to service 
connection for residuals of a back injury must therefore 
denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

